Citation Nr: 1815203	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  09-46 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include secondary to an irritable bowel syndrome with collagenous colitis, gastroesophageal reflux disease, and gastroparesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1973 to March 1977.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified before the undersigned.  The claim was remanded by the Board in February 2012.
 
In September 2014, the Board, in pertinent part, denied the claim for entitlement to service connection for a low back disorder, and remanded a claim of entitlement to service connection for gastroesophageal reflux disease for further development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court set aside the Board's decision and remanded the matter for development and readjudication consistent with their decision.  
 
In March 2016, the Board denied entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis.  The Veteran appealed to the Court.  In May 2017, the Court granted a joint motion for remand vacating and remanding the claim of entitlement to service connection for a stomach disorder to include gastroesophageal reflux disease and gastroparesis to the Board.  
 
The Board remanded the claim of entitlement to service connection for a low back disorder in September 2016 for further development.  The Board again remanded the claims of entitlement to service connection for a low back disorder and a stomach disorder, to include gastroesophageal reflux disease and gastroparesis in September 2017.

In a December 2017 rating decision, service connection was granted for gastroesophageal reflux disease and gastroparesis was granted.  The appellant was advised that such decision was a full grant of the benefit sought on appeal, and he did not enter a timely notice of disagreement or otherwise indicate that he wished to pursue either the rating or effective date assigned.  As such, this issue is not presently before the Board.

The issue of entitlement to service connection for a low back disorder, to include secondary to an irritable bowel syndrome with collagenous colitis, gastroesophageal reflux disease, and gastroparesis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran claims entitlement to service connection for a low back disorder, to include secondary to an irritable bowel syndrome with collagenous colitis, gastroesophageal reflux disease, and gastroparesis..  

As stated above, in the February 2016 memorandum decision, the Court set aside the Board's September 2014 decision, which denied the claim for entitlement to service connection for a low back disorder.  The Court found that the Board erred in determining that the Veteran's March 2012 medical opinion, which failed to address a current diagnosis of myositis, was adequate for adjudication purposes.

In this regard, in July 2011 Dr. J.C., the appellant's private physician, diagnosed chronic myositis.  Dr. J.C. opined that the Veteran "suffered from chronic myositis in the Air Force, which ha[d] never gone away," and that he still suffered from myositis.  The Court observed that in February 2012, the Board remanded the claim for an orthopedist to opine whether "any diagnosed back disorder is related to [the Veteran's] active duty service."  The Board requested that the examiner address the July 2011 findings of Dr. J.C. in the opinion and provide a complete rationale for any opinions expressed.  The Court found, however, that the March 2012 examiner failed to indicate whether her disagreement with Dr. J.C.'s conclusion extended to the opinion that the Veteran currently has myositis, and whether any myositis is as likely as not related to service.  More important, in the view of the Court, was the finding that the March 2012 examiner did not provide a rationale for the "broad" statement of disagreement with Dr. J.C.  The Court found that the March 2012 examiner failed to provide reasoning for her opinion that the Veteran did not have a chronic lumbar condition, failed by summarily rejecting the opinion of Dr. J.C., and failed to specifically address Dr. J.C.'s conclusion as to current myositis.  
 
The issue of entitlement to service connection for a low back disorder was remanded in September 2016 for additional development.  VA examined the Veteran in February 2017 to address, in relevant part, whether any myositis is as likely as not related to service.  The February 2017 examiner's opinion, however, failed to specifically discuss whether any myositis is as likely as not related to service.  Additionally, the examiner rationalized in the medical opinion that the Veteran's condition was "much more likely age related lumbar degenerative disc disease," but failed to specifically clarify whether the Veteran is diagnosed with lumbar degenerative disc disease, and if so, address whether that disorder is at least as likely as not related to service. 

As such, in September 2017, the Board found that the agency of original jurisdiction did not substantially comply with the September 2016 remand directives, and remanded the claim to obtain an addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An addendum opinion was obtained in September 2017.  The examiner confirmed that the Veteran has a diagnosis of lumbar degenerative disc disease.  While the examiner commented in February 2017 that he was unable to find evidence of a significant in-service back injury, the Veteran's service treatment records document that he was hospitalized for three days in June 1975 for back pain, and note that he had off and on problems thereafter.  The examiner failed to address these relevant treatment notes.  

The examiner also responded that the Veteran's diagnosis of myositis, which was documented in the February 2017 Disability Based Questionnaire (DBQ) "was likely a verbatim transfer of what was documented on the [form] 2507 for that examination request," and that the Veteran did not have myositis.  The examiner did not provide a full and complete explanation why the diagnosis of myositis is not appropriate, as directed by the September 2017 Board remand, nor did the examiner comment on the Veteran's service treatment records which include a clinical impression of myositis.  Additionally, the examiner did not address the Veteran's July 2011 diagnosis of chronic myositis by Dr. J.C., the Veteran's private physician.  Again, the examiner fails to provide a rationale for the "broad" statement of disagreement with Dr. J.C.'s diagnosis.

Thus, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an orthopedist who has not previously examined him.  The appellant's VBMS and Virtual VA records must be available to and reviewed by the examiner.
 
The Veteran was diagnosed with myositis in July 2011. In the February 2017 examination report, a VA orthopedist stated that the Veteran has myositis.  In a separate February 2017 VA medical opinion, the examiner stated that the Veteran has lumbar degenerative disc disease.  In a subsequent September 2017 examination, the VA examiner stated that VA's February 2017 documentation of myositis was an error, but did not provide a full and complete rationale for why the diagnosis of myositis is not appropriate.  The examiner is to review all VBMS records and opine whether the Veteran has one or both disabilities. 

If the examiner finds that the Veteran has myosotis, the examiner must opine whether myositis is at least likely as not related to service.  

If the examiner finds that the appellant does not have myositis the examiner must provide a full and complete explanation why that diagnosis is not appropriate.
 
If the examiner finds that the Veteran has lumbar degenerative disc disease, the examiner must opine whether it is at least as likely as not that lumbar degenerative disc disease is related to service.  The examiner must specifically comment on the Veteran's January 1977 service treatment records which document that he was hospitalized for three days in June 1975 for back pain, and note that he had off and on problems thereafter.

If the examiner finds that the appellant does not have lumbar degenerative disc disease the examiner must provide a full and complete explanation why that diagnosis is not appropriate.  
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examiner is advised that under McClain v. Nicholson, 21 Vet. App. 319 (2007), VA may grant service connection even if the most recent medical evidence suggests that the disability resolved.   
  
2. Thereafter, the AOJ must review the report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners have provided a full and complete rationale for any opinion offered.  The AOJ must ensure that the examiner documented their consideration of the entire claims file and any relevant records in VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once. 
 
3. Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a low back disorder to include secondary to an irritable bowel syndrome with collagenous colitis, gastroesophageal reflux disease, and gastroparesis.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


